                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


MONTREY THORNTON                                                            CIVIL ACTION

VERSUS                                                                      NO. 17-17988

FLORIDA MARINE TRANSPORTERS, LLC                                            SECTION “L” (5)

                                       ORDER AND REASONS

       Before the Court is a motion to dismiss for lack of personal jurisdiction filed by Defendants

SCF Lewis and Clark Fleeting LLC and SCF Lewis and Clark Terminals LLC. R. Doc. 24. Plaintiff

did not file an opposition. For the reasons that follow, the unopposed motion is GRANTED.

       I.     BACKGROUND

       Plaintiff Montrey Thornton (“Thornton”) brings this action to recover for injuries he

allegedly sustained in two separate incidents while working as a deckhand and crewmember

aboard the M/V DENNIS J. PASENTINE, owned by his employer Defendant Florida Marine

Transporters, LLC (“Florida Marine”). Thornton alleges that he injured his back in April of 2017

while handing down a crossover hose on a barge, and again in October of 2017 while building tow

in the Lewis & Clark Fleet. He brings Jones Act negligence, unseaworthiness, and maintenance

and cure claims against Florida Marine in connection to both incidents.

       In his initial complaint, Thornton alleged that the October incident was caused by his co-

worker’s failure to pull his weight while the two were working with a wire and ratchet. Thornton

amended his complaint when discovery revealed that the person who did not pull his weight was

an employee of the Lewis & Clark fleet – not a Florida Marine co-worker – and added SCF Lewis

& Clark Fleet, LLC and SCF Lewis & Clark Terminals, LLC (together, the “Lewis and Clark

Defendants”) as defendants.
        The Lewis and Clark Defendants, citizens of Delaware and Missouri, now move to dismiss

Thornton’s claims against them for lack of personal jurisdiction. The motion is unopposed.

        II.     LAW AND ANALYSIS

        The plaintiff bears the burden of proving that personal jurisdiction exists when challenged

by a nonresident defendant. Luv N’ Care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006).

That burden is met by a prima facie showing. Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602,

609 (5th Cir. 2008). Personal jurisdiction over a nonresident defendant is proper where (1) the

forum state’s long arm statute confers personal jurisdiction over the defendant and (2) the exercise

of personal jurisdiction complies with the Due Process Clause of the Fourteenth Amendment.

Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999). Because Louisiana’s long arm statute

extends personal jurisdiction to the constitutional limit, the Court need only consider the

limitations of the Due Process Clause. See La. Rev. Stat. Ann. § 13:3201(B).

        The exercise of personal jurisdiction over a nonresident defendant satisfies due process

when (1) the defendant has purposefully availed itself of the benefits and protections of the forum

state by establishing “minimum contacts” and (2) exercising personal jurisdiction does not offend

“traditional notions of fair play and substantial justice.” Latshaw, 167 F.3d at 211.

        When a nonresident defendant has engaged in “continuous and systematic” activities in the

state, general jurisdiction will attach even if the act or transaction sued upon is unrelated to the

defendant’s contacts with the forum state. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 415 (1984). Where contacts are less pervasive, a court may exercise specific jurisdiction

if the defendant “has purposefully directed its activities at the forum state and the litigation results

from alleged injuries that arise out of or relate to those activities.” Panda Brandywine Corp. v.

Potomac Elec. Power Co., 253 F.3d 865, 867 (5th Cir. 2001).
       Plaintiff has not established a prima facie case that the Lewis and Clark Defendants have

engaged in “continuous and systematic” activities in Louisiana that would support the exercise of

general jurisdiction over them. A corporation must have substantial, continuous, and systematic

contacts with the forum state so as to “render [it] essentially at home in the forum state.” Daimler

AG v. Bauman, 134 S. Ct. 746, 754 (2014). “It is, therefore, incredibly difficult to establish general

jurisdiction in a forum other than the place of incorporation or principal place of business.”

Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014).

       SCF Lewis and Clark Terminals LLC operates terminals, warehousing, and transloading

facilities for the movement and storage of bulk commodities. R. Doc. 24-4. None of its facilities

is located in Louisiana. SCF Lewis and Clark Fleeting LLC operates harbor tugboats and barges.

R. Doc. 24-3. None of its boats or barges is located in or navigate the waters in or around Louisiana.

Both of these Lewis and Clark Defendants are incorporated in Delaware and have principal places

of business in Missouri. They are not registered in Louisiana and have no offices, facilities, real

estate, physical assets, or bank accounts in the state. R. Docs. 24-4 and 24-3.

       Likewise, Plaintiff has not established a prima facie case of specific jurisdiction over the

Lewis and Clark Defendants. Specific jurisdiction “focuses on the relationship among the

defendant, the forum, and the litigation.” Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014) (quotation

marks and citations omitted). It exists when “(1) the nonresident defendant purposefully avails

itself of the privileges of conducting activities in the forum state; and (2) the controversy arises

out of or is related to the defendant’s contacts with the forum state.” Choice Healthcare, Inc. v.

Kaiser Foundation Health Plain, 615 F.3d 364, 369 (5th Cir. 2010). Plaintiff’s case arises out of

an alleged incident in St. Louis, Missouri. Plaintiff has not alleged that the Lewis and Clark
Defendants have purposefully availed themselves of the privileges of conducting business in

Louisiana or that his cause of action relates to the Lewis and Clark Defendants’ Louisiana contacts.

       III.    CONCLUSION

       For these reasons, the Lewis and Clark Defendants’ unopposed motion to dismiss,

R. Doc. 24, is GRANTED.

        New Orleans, Louisiana this 24th day of January, 2019.



                                                         _________________________________
                                                          UNITED STATES DISTRICT JUDGE
